           Case 1:19-cv-09967-RA Document 47 Filed 09/16/21 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 9/16/2021


 OJINIKA IKEDILO, M.D.,

                            Plaintiff,
                                                                 No. 19-CV-9967 (RA)
                           v.
                                                                        ORDER
 MONTEFIORE MEDICAL CENTER, MINDY
 STATTER, M.D., JODY KABAN, M.D., SCOTT
 MELVIN, M.D.,

                            Defendants.


RONNIE ABRAMS, United States District Judge:

         On August 31, 2021, the Court granted in part and denied in part Defendants’ motion to

dismiss this action and lifted the stay of discovery. Dkt. 46. The Court also ordered the parties

to jointly submit a proposed case management plan and scheduling order by September 14, 2021.

The parties have not done so.

         The parties shall submit that plan and order, or seek an extension, by no later than

September 17, 2021.



SO ORDERED.

Dated:      September 16, 2021
            New York, New York

                                                Ronnie Abrams
                                                United States District Judge
